Citation Nr: 0411477	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-12  527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
post-traumatic stress disorder (PTSD) and assigned an initial 
evaluation of 50 percent; denied service connection for 
hypertension; and denied service connection for a skin rash.  
The veteran has timely perfected an appeal of these 
determinations to the Board.  

In a December 2004 statement, the veteran indicated a desire 
to file a claim for service connection for a postoperative 
foot disorder, a bilateral hand disorder, and a postoperative 
right breast disorder.  The issues are referred to the RO for 
appropriate action.

In addition, the Board observes that the record suggests that 
the veteran may have a substance abuse disability secondary 
to his service-connected PTSD.  See Allen v. Principi, 237 
F3d 1368 (Fed. Cir. 2001).  The issue is referred to the RO 
for appropriate action.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran currently has hypertension.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that during the course of this appeal the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(hereinafter VCAA).  This liberalizing law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Appeals for Veterans Claims held 
that a service-connection claimant must be given a VCAA-
complying notice before an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Such a notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical and lay evidence necessary to substantiate his 
claim.  In a September 2002 letter, VA informed the veteran 
and his representative of the evidence necessary to 
substantiate a claim for service connection.  Additionally, 
the veteran was provided with a copy of the appealed May 2002 
rating decision and March 2003 statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, the September 2002 letter asked 
the veteran to identify any evidence concerning his appeal so 
that VA could request them.  Alternatively, the letter 
informed the veteran that he could submit the information or 
evidence to VA.  The letter also asked the veteran to inform 
VA of any additional information or evidence that might help 
support his claim.  Additionally, the letter informed the 
veteran that VA would obtain relevant records, including 
medical and employment records and records from any federal 
agencies.  Furthermore, the letter informed the veteran that 
it is his responsibility to ensure that VA receives all the 
evidence necessary to support his claim.  Additionally, in an 
August 2003 letter, VA provided the veteran with another 
opportunity to submit additional evidence concerning his 
appeal.  Thus, the Board finds that the aforementioned 
correspondences informed the veteran of the information and 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the Board finds that VA has made reasonable efforts 
to inform the veteran that he could submit any information or 
evidence in his possession regarding his claim.  See 
Pelegrini v. Principi, supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's postservice VA medical records, VA examination 
reports, and assertions made by the veteran in support of his 
claim.  The Board acknowledges that the veteran's service 
medical records for the relevant period of service are not of 
record.  In light of the Board's finding, however, that the 
veteran does not have a currently existing disability, the 
Board observes that VA will discontinue providing assistance 
in obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.  38 C.F.R. 
§ 3.159(d) (2003).  Absent proof of a present disability, 
there can be no valid claim.  See 38 U.S.C.A. § 1110 (West 
2002); Gilpin v. West, 155 F3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to hypertension poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Factual Background

The veteran's service medical records for his period of 
active duty from August 1969 to March 1971 are not of record.  
There is, however, an October 1984 entrance examination for 
the National Guard that shows the veteran's blood pressure to 
be 120/70.  Additionally, a January 2002 VA examination 
report indicates that the veteran's blood pressure at an 
April 2001 VA outpatient examination was normal at 125/77 and 
127/72, and concludes that there is no evidence of 
hypertension.  The report also states that the veteran denies 
having hypertension.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2003)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b).  The Board notes that hypertension is a 
chronic disease under 38 C.F.R. § 3.309(a) (2003).  

At the outset, the Board observes that the record does not 
contain competent medical evidence of a current diagnosis of 
hypertension.  Moreover, the Board observes that all blood 
pressure readings of record reveal normal blood pressure.  In 
this regard, the Board points to the January 2002 examination 
report that concluded that there is no evidence of 
hypertension.  Additionally, the Board observes that the 
veteran denied having hypertension at that examination.  
Furthermore, the Board observes that the veteran does not 
even contend that he has been diagnosed with or treated for 
hypertension.  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 
F3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
this regard, the Board acknowledges that the veteran's 
service medical records are absent from the record; however, 
the Board observes that this is of no consequence as the 
veteran does not have a current diagnosis of hypertension.  

The preponderance of the evidence is against the veteran's 
claim for service connection for hypertension; the benefit-
of-the-doubt doctrine is inapplicable, and the appeal is 
denied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The veteran contends, in essence, that he has a skin disorder 
that was incurred in or aggravated by service and that his 
service-connected post-traumatic stress disorder is more 
disabling than reflected in the original evaluation.  
Specifically, the veteran contends that he did not have a 
skin disorder prior to entering service and that his skin 
disorder is a result of herbicide exposure in Vietnam.  He 
also contends that his PTSD affects his ability to obtain and 
retain substantially gainful employment.

With respect to the issue of service connection for a skin 
disorder, the Board observes that the veteran submitted 
treatment reports from the West Roxbury, Massachusetts, VA 
Medical Center (VAMC).  In this regard, the Board observes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the RO should obtain and associate with 
the claims file all treatment reports from the above VAMC 
that have not been previously secured.  The Board also 
observes that the January 2002 examination report indicated 
that the veteran is receiving treatment for his skin disorder 
at the VAMC.  The RO should ask the veteran to clarify the 
identify the above VAMC and, if other than the West Roxbury 
VAMC, obtain and associate with the claims file all treatment 
reports therefrom.  

The Board also observes that the record does not contain the 
veteran's service medical records for his period of service 
from August 1969 to March 1971.  The record is unclear as to 
whether the RO has made adequate attempts to obtain them.  
Thus, the RO should make another attempt to obtain the 
veteran's service medical records and document its efforts.

Additionally, in a December 2004 statement, the veteran 
stated that his medical papers diagnose his skin condition as 
resulting from exposure to herbicides and Agent Orange.  The 
Board observes that the record does not contain such a 
diagnosis.  The RO should ask the veteran to submit this, and 
any other, evidence in his possession that may help support 
his claim.

Further, the Board notes that the veteran has been diagnosed 
with folliculitis and nonspecific skin rash.  Fulfillment of 
the statutory duty to assist the veteran, now established 
under the VCAA and its implementing regulations, also 
requires VA to provide a medical examination when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty, and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) 
(2003).

Since the underlying etiological basis for the diagnoses of 
folliculitis and nonspecific skin rash in the record on 
appeal has been called into question, the RO should schedule 
the veteran for a VA examination, to include a medical 
opinion as to whether the skin disorder is related to 
service, to include as a result of exposure to herbicides.  

With respect to the issue of an initial disability rating in 
excess of 50 percent for post-traumatic stress disorder, the 
Board observes inconsistencies in the record regarding the 
current severity of the veteran's service-connected PTSD and 
his ability to work as affected by the disability.  

The Board notes that an April 2001 VA examination report 
diagnosed him with PTSD and substance dependence in early 
partial remission, and estimated his global assessment of 
functioning (GAF) score to be 41.  In this regard, the Board 
notes that, according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), a GAF 
score of 41 indicates serious impairment in social, 
occupational, or school functioning, including having no 
friends and an inability to keep a job.  The report also 
stated that the veteran has had difficulty maintaining steady 
employment and has had few intact social relationships since 
his service in Vietnam.  The Board observes that the veteran 
stated that he was fired in May 2000 from his job as a 
cashier in a liquor store when he was caught drinking on the 
job.  Further, the Board notes that the report indicated that 
the veteran's cognitive impairment may be related to his 
history of substance abuse or may be an age-related 
phenomenon, and that the symptom would not be included in his 
PTSD symptom profile.  Additionally, a November 2001 
statement by S.J. Quinn, Ph.D., based on the earlier April 
2001 report, opined that the veteran is not employable 
currently, and that his condition is chronic and may not 
improve in any substantial way in the future.  

In contrast, the Board observes that a January 2002 VA 
examination report diagnosed the veteran with substance-
induced persistent amnesic disorder and PTSD, and estimated 
his GAF score to be 57.  In this regard, the Board observes 
that a GAF score of 57 indicates moderate difficulty in 
social, occupational, or school functioning, including having 
few friends and experiencing conflicts with peers or co-
workers.  DSM-IV.  The report stated that the veteran had no 
current symptoms of depression or anxiety, and that he did 
not have impaired impulse control, suicidal ideation, 
obsessive thoughts or rituals, or intrusive worry.  The 
report also stated that the veteran had not worked in the 
past year because of difficulty concentrating and becoming 
easily upset and withdrawn, but that the prime reason given 
for why he cannot work was that he just has too many medical 
appointments.  Additionally, the Board notes that the report 
stated that, besides his drinking, there did not seem to be 
any problems with his previous jobs, which the examiner found 
to be surprising.  Furthermore, the Board observes the 
report's finding that the veteran is most certainly disabled, 
that his cognitive impairments are severe, that his PTSD 
symptoms interfere with his ability to function consistently, 
and that they add to his problems of concentration, which 
clearly adds to his disability.

Given the above inconsistencies and the potential confounding 
by the veteran's substance abuse disorder, the Board finds 
that a VA psychiatric examination is needed to determine the 
current severity of the veteran's PTSD, particularly as it 
relates to his ability to secure or follow substantially 
gainful employment.  

In addition, at the January 2002 VA examination, the veteran 
stated that he had been in weekly therapy for two hours per 
week for the past year.  The Board observes that these 
reports are not of record.  The RO should ask the veteran to 
identify the above health care provider and obtain and 
associate with the claims file any relevant treatment 
reports.

Lastly, the Board observes that the record presently contains 
evidence that indicates that the veteran's service-connected 
PTSD disability has interfered with his employment and 
earning capacity.  In this regard, the Board observes the 
November 2001 statement by Dr. Quinn in which he opined that 
the veteran was currently unemployable, and the January 2002 
examination report that indicated that the veteran had not 
been able to work because of becoming easily upset and 
withdrawn.  Moreover, the record indicates that the veteran 
has not worked in the last three or four years.  The Board 
determines that such factors affecting the veteran's 
employment status reasonably raise the issue of entitlement 
to an extra-schedular evaluation under 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b), in connection with the appeal of a 
higher initial rating for his service-connected PTSD.  See 
generally Bowling v. Principi, 15 Vet. App. 1, 10 (2001) 
(holding that the Board's decision will be reversed as a 
matter of law where there is plausible evidence that a 
claimant is eligible for consideration on an extra-schedular 
basis and the Board has not relied on any affirmative 
evidence to the contrary); see also VAOPGCPREC 6-96, slip op. 
at 15, 61 Fed. Reg. 66749 (1996); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b), and because the veteran may be prejudiced by the 
Board considering this matter in the first instance, a remand 
is warranted in the present case.  VAOPGCPREC 6- 96, slip op. 
at 16 (citing Bernard v. Brown, 4 Vet. App. 384, 390-91 
(1993) (when the Board addresses in its decision, a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request an additional search for any 
service medical records for the veteran 
for his period of service from August 
1969 to March 1971.  The RO is reminded 
that efforts to obtain government records 
must continue until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  Should the RO 
reach either or both conclusions, it must 
so state in a notice to the veteran and 
his representative.  

2.  The RO should obtain and associate 
with the claims file all treatment 
reports regarding the veteran's skin 
disorder from the West Roxbury, 
Massachusetts, VAMC that have not been 
previously secured.  In addition, the RO 
should ask the veteran to identify the 
VAMC that has treated him for his skin 
disorder and, if other than the West 
Roxbury VAMC, obtain and associate with 
the claims file all treatment reports 
therefrom.  Furthermore, the RO should 
ask the veteran to submit any other 
information or evidence in his possession 
regarding his claim, to include the 
medical evidence showing a diagnosis that 
the skin disorder is due to exposure to 
herbicides and Agent Orange.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent, and 
etiology of the veteran's skin disorder, 
to include folliculitis and nonspecific 
skin rash.  The veteran's claims file, to 
include a copy of this Remand, should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, including any service 
medical records, the examiner should 
specifically state whether it is at least 
as likely as not that the veteran's 
current skin disorder is related to his 
period of service from August 1969 to 
March 1971, to include exposure to 
herbicides.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

4.  The RO should ask the veteran to 
identify the health care provider from 
whom he has been receiving weekly therapy 
for PTSD for the previous year.  The RO 
should obtain and associate with the 
claims file all relevant treatment 
reports from any health care provider the 
veteran identifies.

5.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The veteran's claims file, to include a 
copy of the Remand, should be made 
available to and reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.

Based on examination findings, medical 
principles, and historical records, the 
examiner is asked to address the 
following questions:

(A)  Discuss whether the veteran's PTSD 
causes occupational and social 
impairment, with reduced reliability and 
productivity, due to such symptoms as 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more frequently than once a 
week; difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in 
establishing and maintaining effective 
work and social relationships.  

(B)  Discuss whether the veteran's PTSD 
causes occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and inability to establish and maintain 
effective relationships.  

(C)  Discuss whether the veteran's PTSD 
causes total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation, or own 
name.  

The examiner is also asked to provide a 
specific opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected PTSD alone, not 
including any cognitive impairment caused 
by his substance abuse disability, 
renders him unable to obtain or retain 
substantially gainful employment.  If so, 
the examiner should identify the period 
of time in which the veteran became 
unemployable due to his PTSD.

6.  After the foregoing, the RO should 
re-adjudicate the issues of entitlement 
to service connection for a skin disorder 
and entitlement to an initial disability 
rating in excess of 50 percent for post-
traumatic stress disorder.  

7.  If such determinations remain 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



